     Case 19-01013           Doc 25      Filed 05/03/19 Entered 05/03/19 16:16:06                     Desc Main
                                           Document     Page 1 of 7



                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MASSACHUSETTS
                                        EASTERN DIVISION


    In re:

    IDL DEVELOPMENT, INC.,                                             Chapter 11
                                                                       Case No. 18-14808 (CJP)
                              Debtor.


    CONTINUUM ENERGY TECHNOLOGIES,
    LLC,

    ELECTROMAGNETICS CORPORATION,                                      Adv. Proc. No. 19-01013 (CJP)

                              Plaintiffs,
    v.

    IDL DEVELOPMENT, INC.,

                              Defendant.

                           PLAINTIFFS’ REPLY IN SUPPORT OF PARTIAL
                              MOTION TO DISMISS COUNTERCLAIM

              The Plaintiffs1 respectfully submit this reply in support of their motion to dismiss [D.E. 13]

(the “Motion”) and in response to the opposition to the Motion [D.E. 22] (the “Opposition”) filed

by IDL.

         I.      Count II should be dismissed because injunctive relief is not a standalone claim
                 and because IDL fails to state an underlying claim for which the requested
                 injunctive relief is available.

              In its Opposition, IDL essentially concedes that its Count II seeking injunctive relief cannot

be a standalone count. Opposition at 7-8 (citing Injunctive Green v. Parts Distribution Xpress,

Inc., No. CIV.A. 10-11959-DJC, 2011 WL 5928580, at *4 (D. Mass. Nov. 29, 2011) (holding that

an injunction is a prayer for relief and not a free-standing count)). IDL argues, however, that it is


1
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                            1
  Case 19-01013        Doc 25     Filed 05/03/19 Entered 05/03/19 16:16:06              Desc Main
                                    Document     Page 2 of 7



entitled to seek the injunctive relief requested in its Counterclaim because it is the “corollary” to

its declaratory judgment count (Count I). Even if IDL had properly stated a request for injunctive

relief, which it has not, the requested relief is extraordinarily broad and beyond the scope of the

requested declaratory judgment and should be dismissed or stricken.

        As a basis for the requested injunctive relief, IDL alleges that Plaintiffs’ Adversary

Complaint asserts claims released under the parties’ Settlement Agreement, which is clouding title

to IDL’s claimed intellectual property and interfering with its reorganization attempts. On this

basis it seeks injunctive relief as follows:

                [T]he Plaintiff-in-Counterclaim requests issuance of an injunction,
                enjoining and prohibiting the Plaintiffs from commencing,
                continuing or enforcing in any manner or in any place, any action,
                cause of action, chose in action, suit, claim, proceeding, or demand,
                known or unknown, foreseen or unforeseen, then existing or
                thereafter arising in law, of any nature whatsoever whether directly,
                indirectly, derivatively, or otherwise against IDL, its bankruptcy
                estate, any successor of IDL, any principal of IDL, and/or any
                purchaser of the IDL Intellectual Property asserting any right, title
                or interest in or to the IDL Intellectual Property.

Counterclaim ¶ 35.

        Under the Declaratory Judgment Act, further relief, including injunctive relief, may be

available, but only in keeping with 28 U.S.C. § 2202, which provides that “[f]urther necessary or

proper relief based on a declaratory judgment or decree may be granted . . .” The relief granted,

therefore, must be based on the requested declaratory judgment. Here, IDL seeks a declaratory

judgment that IDL is the owner of the intellectual property it uses. The injunctive relief it requests,

however, is exceedingly broad and attempts to cut off any claim CET could assert, including

enforcement of a claim or demand, against IDL, any principal of IDL or any purchaser of the

intellectual property IDL claims it owns, related to the intellectual property IDL claims it owns.

Counterclaim at 17-18 (prayer for relief No. 3). IDL purports to rely on the parties’ Settlement

                                                  2
  Case 19-01013        Doc 25     Filed 05/03/19 Entered 05/03/19 16:16:06              Desc Main
                                    Document     Page 3 of 7



Agreement as a basis for this requested relief but does not seek declaratory relief on the basis of

the releases or covenants not to sue set forth in the Settlement Agreement. Additionally, and as

set forth in the Motion, the Settlement Agreement itself is incorporated in the Counterclaim and,

as IDL acknowledges, the releases and covenants not to sue therein only relate to claims that

existed as of the date of the Settlement Agreement. Counterclaim ¶ 20(b),(d). Not only does IDL

fail to seek any predicate declaratory relief with respect to these terms of the Settlement

Agreement, by its terms the Settlement Agreement does not preclude Plaintiffs from asserting their

rights in their intellectual property, as they relate to claims that postdate the Settlement Agreement.

         As such, Count II should be dismissed because injunctive relief is not a standalone claim

and because IDL fails to allege a predicate claim for which the requested injunctive relief is

available.

   II.       Count III is barred by judicial estoppel because the Court denied the Plaintiffs
             relief under Bankruptcy Code section 362(d)(2)(B) relying exclusively on IDL’s
             prior statements about the Licensed IP.

         In the Opposition, IDL argues that judicial estoppel does not apply because “the Court did

not rely on any of the Debtor’s statements, or those of Mr. Bloom, in denying CET’s Motion for

Relief.” Opposition at 10. Instead, IDL argues, “The Court denied the Motion for Relief because

‘CET did not introduce evidence from which the Court could find that the Debtor’s interest in the

License Agreement was a ‘wasting asset.’’”            Id. (emphasis in original).    IDL’s argument

misapprehends the Court’s prior order.

         As the Court is aware, the Plaintiffs sought stay relief under both Bankruptcy Code sections

362(d)(1) and (2). Among other things, the Plaintiffs argued that “cause” exists under section

362(d)(1) because the Licensed IP is a wasting asset and IDL is not adequately protecting the

Plaintiffs’ interests from diminution.     As to that issue (and contrary to the uncontroverted



                                                  3
  Case 19-01013         Doc 25    Filed 05/03/19 Entered 05/03/19 16:16:06            Desc Main
                                    Document     Page 4 of 7



testimony of John T. Preston), the Court determined that CET had not carried its burden to show

that the Licensed IP was diminishing in value, and thus that CET was not adequately protected.

          However, Mr. Bloom’s testimony has nothing to do with the wasting nature of the Licensed

IP under section 362(d)(1), but rather whether the Licensed IP is necessary to IDL’s effective

reorganization under section 362(d)(2)(B). In the stay relief proceeding, the Plaintiffs argued that

the Licensed IP was not necessary to an effective reorganization because IDL admitted that it did

not use the Licensed IP. IDL responded with Mr. Bloom’s testimony that the Licensed IP was

necessary because potential buyers were interested in purchasing IDL’s assets with the Licensed

IP included. In other words, IDL argued that the Licensed IP was valuable enough to IDL that the

Court should deny stay relief. The Court agreed with IDL on section 362(d)(2)(B). The only

evidence in the record that could possibly support the Court’s conclusion was Mr. Bloom’s

testimony. Therefore, the Court relied exclusively on this testimony, which is inconsistent with

IDL’s argument in Count III that the Licensed IP was so worthless that the obligations under the

License Agreement are avoidable as fraudulent. For this reason, Count III is barred by judicial

estoppel.

   III.      IDL improperly attempts to amend Count III through the Opposition.

          Count III should also be dismissed because IDL improperly attempts to amend Count III

through the Opposition. Specifically, IDL now argues that, “Count III of the Counterclaim is

premised upon the potential rejection of the License Agreement.” Opposition at 11. This

“premise” is entirely unstated anywhere in Count III, and the Plaintiffs cannot reasonably be

expected to respond to unstated allegations. If IDL wishes to amend Count III, it is required to file




                                                 4
    Case 19-01013         Doc 25       Filed 05/03/19 Entered 05/03/19 16:16:06                      Desc Main
                                         Document     Page 5 of 7



a motion to amend under Fed. R. Civ. P. 15, made applicable to this proceeding by Fed. R. Bankr.

P. 7015. Count III should therefore be dismissed.2

     IV.      Count IV should be dismissed because it cannot state an actionable claim under
              Chapter 93A.

           As set forth in the Motion, not only has IDL failed to allege the requisite elements of a

business-to-business claim under Chapter 93A, but it cannot do so. In its Opposition, IDL argues

that Count IV meets the Twombly and Iqbal plausibility standard sufficient to survive a motion to

dismiss. IDL argues that, regardless of its failure to plead the elements of a Chapter 93A claim,

the existence of the License Agreement establishes both a commercial relationship between IDL

and Plaintiffs, and that IDL is engaged in trade or commerce. This argument fails, however,

because not only is the License Agreement insufficient to establish either a commercial

relationship or that IDL is engaged in trade or commerce, but IDL’s own characterizations of the

License Agreement belie its position.

           The License Agreement was executed the same day as the parties’ Settlement Agreement

and is incorporated therein. As such, it was an integral part of the parties’ resolution of prior

disputes. With respect to its Count III, IDL itself claims that the only reason it entered into the

License Agreement was to resolve its disputes with Plaintiffs, and even claims that it did not (and

does not) need the License Agreement for its research. The parties’ only dealings have been in the

context of resolving their disputes; the License Agreement is part and parcel of such attempted

resolution. IDL cannot establish that a Settlement Agreement, a component of which is a License

Agreement that it seeks to avoid, establishes a commercial relationship among parties with no

other dealings.


2
 Additionally, IDL argues that Count III is a mandatory counterclaim. However, IDL’s apparent argument is that the
allegations support an objection the Plaintiffs’ rejection damages claim. Thus, IDL can assert this as an objection to
allowance of the Plaintiffs’ proof of claim under Bankruptcy Code section 502(b)(1).

                                                          5
  Case 19-01013        Doc 25     Filed 05/03/19 Entered 05/03/19 16:16:06           Desc Main
                                    Document     Page 6 of 7



       Similarly, the License Agreement does not establish that IDL is engaged in trade or

commerce. Notably, IDL does not assert anything about the nature of its operations as an entity

in support of this theory. Rather, it argues that because it is obligated to pay fees and royalties

under the License Agreement, and is required to escrow data related to its use of the Licensed IP,

that is sufficient to establish it is engaged in trade or commerce.

       Neither the definition of “trade or commerce” under Chapter 93A, nor Massachusetts

courts’ interpretations of that term, support IDL’s position. The statutory definition makes clear

that the entity must be engaged in acts, such as advertising or selling products or services, that

either directly or indirectly affect consumers. M.G.L. 93A §1(b). Massachusetts courts have

likewise applied the definition to mean that an entity is engaged in trade or commerce when “it

advertises or sells any property or services of a kind offered generally by a person for sale to the

public in a business transaction.” See Trustees of Boston Univ. v. ASM Communications, Inc., 33

F.Supp. 2d 66, 77 (D. Mass. 1998) (quotation marks omitted). Here, IDL does not dispute that it

is a research entity that has never advertised or sold a product or a service. The fact that IDL

entered into the License Agreement as part of the parties’ settlement agreement, that it owes

Plaintiffs $9,500,000 plus royalties under the License Agreement, and that it is obligated to escrow

data under that Agreement, does not establish that it is engaged in trade or commerce within the

meaning of Chapter 93A.

       For these reasons, Count IV should be dismissed.

                                          CONCLUSION

       For the foregoing reasons, the Plaintiffs respectfully request that this Court grant this

Motion and dismiss Counts II, III and IV of the Counterclaim.




                                                  6
  Case 19-01013      Doc 25     Filed 05/03/19 Entered 05/03/19 16:16:06           Desc Main
                                  Document     Page 7 of 7



Dated: May 3, 2019                           Respectfully submitted,

                                             /s/ Jeremy R. Fischer
                                             Jeremy R. Fischer, BBO# 569358
                                             Adrianne E. Fouts, admitted pro hac vice
                                             DRUMMOND WOODSUM
                                             84 Marginal Way, Suite 600
                                             Portland, ME 04101-2480
                                             Telephone: (207) 772-1941
                                             E-mail: jfischer@dwmlaw.com
                                                     afouts@dwmlaw.com

                                             Counsel to Continuum Energy Technologies, LLC
                                             And Electromagnetics Corporation


                               CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, I filed the foregoing Reply with the Court via the

CM/ECF system and, as a result of such filing, a copy of the Reply has been served on all parties

requesting notice via CM/ECF in this case.


                                                    /s/ Jeremy R. Fischer
                                                    Jeremy R. Fischer




                                                7
